DETAILED ACTION
Status of the claims
	Claims 57-63 are currently pending and are being examined on the merits herein.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 09/22/2014, the filing date of the US Provisional Application No. 62/053,732.
Rejections
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 57-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over KEYSER (US 2012/0213847; Published August, 2012) in view of ASH (2004/0105895; published June, 2004).
Applicants Claims
	Applicant claims a method for treating hyperkalemia in a human subject in need thereof comprising orally administering to the human subject a therapeutically effective amount of 10 grams three times daily of a composition comprising a partially protonated zirconium cyclosilicate, the partially protonated zirconium cyclosilicate administer to the human subject having a crystalline purity of 95% of the ZS-9 crystalline form of zirconium silicate relative to other crystalline forms of zirconium silicate, a potassium exchange capacity of greater than 3.2 mEq/g, and a sodium content of less than 12% (instant claim 57).

Disclosure of the prior Art
	KEYSER teaches 

    PNG
    media_image1.png
    342
    633
    media_image1.png
    Greyscale

KEYSER taches microporous zirconium silicate compositions for the treatment of hyperkalemia, the compositions comprising molecular sieves having 3 octahedral units and at least one SiO2 tetrahedral units and GeO2 tetrahedral units, and since the compositions are essentially insoluble in bodily fluids (at neutral or basic pH), they can be orally ingested in order to remove toxins in the gastrointestinal system (see whole document, particularly [0018]).
	KEYSER teaches the x-ray diffraction pattern for the high purity, high KEC ZS-9 as made in accordance with Example 13 herein (XRD shown in Figure 13), had the following characteristics d-spacing ranges and intensities:

    PNG
    media_image2.png
    372
    836
    media_image2.png
    Greyscale

(p. 4, col. 2)(instant claim 63).
	KEYSER teaches a broad range of amounts suitable useful for treating hyperkalemia including a dose of approximately 0.7 to 1500 mg/Kg/day for acute hyperkalemia and a dose of about 0.25 to 100 mg/Kg/day; and more particularly up to about 60 grams per day ([0024]), and particularly that “A typical daily dose for treatment of chronic hyperkalemia in a human patient will range from approximately 0.020 to 10 g per day […]” (instant claims 29 & 42). KEYSER teaches an embodiment that includes UZSi-9 (i.e. ZS-9) crystal compositions for treatment of hyperkalemia because "UZSi-9 (otherwise known as ZS-9) is particularly effective zirconium silicate absorber for absorbing potassium and ammonium." ([0047]). KEYSER further teaches that "a high purity form of UZSi-9 […] exhibits significantly higher levels of potassium exchange capacity (KEC) than the less pure ZS-9 compositions." ([0057]). KEYSER does teach that crystal forms of ZS-1 through ZS-11 are known ([0047]) but clear preference for ZS-9 as a potassium absorber is given, as discussed above.
	KEYSER teaches an exchange capacity of greater than 2.5 meq/g, preferably greater than 4.0 meq/g, ([0023]) (instant claims 57, “a potassium exchange capacity of greater than 3.2 mEq/g”; instant claims 59 & 62).
	KEYSER teaches an embodiment wherein the compositions exhibits a median particle size of greater than 3 microns and less than 7% of the particles in the composition have a diameter of less than 3 microns ([0019] through [0021], [0066]) (instant claim 61, form of particulate pharmaceutical compositions). KEYSER teaches that the sodium content can be reduced below 12%, most preferable 0.01% or less by weight or as low as possible, and the treatment may partially protonate the 
	KEYSER teaches that their compositions can be formulated as capsules or tablets ([0022]), as well as a powered form, among other forms including a "test article" ([0069] & [0101). KEYSER teaches a composition of ZS-9 orally administered to Beagle Dogs (Example 10) including various composition formulations of ZS-9 ([0101]).
	KEYSER teaches treating patients suffering from chronic or (sub)acute hyperkalemia, and patients suffering from congestive heart failure or edema from elevated sodium levels ([0073]& claims 24, 28 and 32).
	KEYSER teaches administration of their compositions in a dose in the range of 14-900 mg/Kg/day, preferably in the range of 350-520 mg/Kg/day ([0073] & claims 25-27 and 29-32). For example, a 60 kg human patient would then have a dose in the range of 14*60/1000 = 8.4 g/day to  900*60/1000 = 540 g/day, clearly overlapping with the claimed range of 10 grams 3 times daily (i.e. 30 grams/day)(instant claim 57, within the scope of: “orally administering to the human subject a therapeutically effective amount of 10 grams there times daily”).
	Regarding the limitation, “wherein normal potassium levels are achieved following a rapid reduction of serum potassium levels through the administration of the zirconium cyclosilicates.” (instant claims 58 & 60), the ZS-9 compositions are 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KEYSER is that KEYSER does not expressly teach (1) their compositions include at least 95% ZS-9, however, the burden is properly shifted to applicants to show that the composition(s) of KEYSER do not inherently include the claimed features, as discussed above (MPEP 2112); or (2) the dosing regimen includes 10 grams three times daily.
	KEYSER does not expressly teach a multi-dose administration regimen. However, ASH teaches administering multiple doses per day where one of ordinary a multi-dose regimen is preferable for patient comfort ([0037]).
	Furthermore, while KEYSER does not expressly teach or disclose a specific pharmaceutical composition embodiment that includes the ZS-9 is present in an amount of at least 95% by weight of the composition, as claimed by Applicant. The amounts of specific ingredients in a composition are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount of each ingredient to add in order to best achieve any of the desired results cited in claims 26-45. In particular, the claims are drawn to method(s) of treatment of hyperkalemia and associated disease conditions, the administered compositions being substantially identical to those taught by the prior art and the route of administration and the dose being identical or substantially identical to what is now claimed. Thus, in the absence of some demonstration of unexpected results from the claimed parameters, this optimization of ingredients would have been obvious at the time of Applicant’s claimed invention.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

	While the characteristics of the ZS-9 disclosed by KEYSER, for example, the X-ray data in Table 2 above and instant claim 63, are identical KEYSER does not expressly teach that their compositions include at least 95% ZS-9 crystalline form of zirconium silicate relative to other crystalline forms of zirconium silicate, however, KEYSER most definitely does teach ZS-9 and the active agent in potassium exchange and the treatment of hyperkalemia, as detailed above. Furthermore, the examiner indicates that for the ZS-9 to have the XRD pattern exactly the same as the XRD pattern of the claimed ZS-9 form the two must have the same level of purity since the XRD diffraction peaks of different polymorphic forms at different levels of crystalline purity is expected to be different.  Moreover, it would have been prima facie obvious to optimize the amount of the ZS-9 

    PNG
    media_image3.png
    644
    675
    media_image3.png
    Greyscale
. 
Thus, one of ordinary skill in the art would have reasonable arrived at the claimed method(s) of treating hyperkalemia through routine optimization of the methods taught by KEYSER, such optimization of parameters is a routine practice that would 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art teaches substantially identical compositions and methods, and optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 04/15/2021 have been fully considered but they are not convincing.
	Applicants argue that crystalline purity is not a results effective variable (p. 5 last paragraph).
	In response the examiner argues that KEYSER clearly teaches that:

    PNG
    media_image1.png
    342
    633
    media_image1.png
    Greyscale

which clearly teaches that ZS-9 is the active agent for treatment of hyperkalemia, and expressly suggests “high purity crystals of UZSi-9” (i.e. ZS-9) thus suggesting to one of ordinary skill in the art to maximize the crystalline purity for the treatment of hyperkalemia.
	Regarding Applicants arguments directed at scale-up of the production process for the ZS-9 composition (p. 5, last paragraph through p. 6, first full paragraph), the instantly rejected claims are directed at methods of use, particularly treating hyperkalemia in a human patient by orally administering 10 grams three times daily of ZS-9 formulation which has been rendered obvious as detailed in the above obviousness rejection. MPEP 2144.04-IV(A) discuses changes in size/proportion relevant to a scaled up process.
	Applicants further argue that unexpected results further demonstrate nonobviousness (p. 6), particularly pointing to Figure 31 (XRD showing the claimed 
	In response the examiner argues that the instant claims are not directed to a process of making, as discussed above, and instant claim 63 claims the X-ray diffraction pattern:

    PNG
    media_image4.png
    200
    335
    media_image4.png
    Greyscale

 which is the same as disclosed in KEYSER:

    PNG
    media_image2.png
    372
    836
    media_image2.png
    Greyscale


	Applicants also point to Figure 33 of the instant specification (p. 7, 1st paragraph) disclosing in vitro calcium binding capacity of ZS-9: “ [0271] The in vitro binding capacity of the ZS made according to this example was compared to that of the material made in accordance with Example 16 above. See FIG. 33. Specifically, materials 1-4 in FIG. 33 were identical to materials described in Table 8 above. The data show a significant increase in binding capacity as the percentage of ZS-9 material reached 95%.” (a Published; p. 83, [00267], as filed).
	In response the examiner argues that this data simply disclose potassium binding capacity (KEC) which is taught by KEYSER and simply shows the known function of ZS-9 to bind potassium in vitro. The data is not comparative to the compositions of KEYSER.
	The examiner further notes that the instant specification discloses, under the heading “Study Results” that: “The results of the trial show significant decline in serum potassium for acute dosing as shown in Fig. 34. The statistical significance of these results is shown in Fig. 35. Statistically significant reductions in serum potassium were observed for treatment of acute hyperkalemia with doses of 2.5, 5 and 10 g administered three times daily (tid). Doses of greater than 1.25 g tid are preferred, and doses of 2.5 - 10 g tid are more preferred for treatment of acute 
	Applicant is advised that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Applicants further point to Figure 56 showing some clinical trial data in Figure 56 showing a statistically significant decrease in serum potassium within one hour of administration (p. 7, 2nd paragraph through p. 8).
	In response the examiner argues that KEYSER teaches high purity crystals of ZS-9 as exhibiting an enhanced level of potassium exchange capacity, and thus suggests their compositions as particularly useful for the therapeutic treatment of hyperkalemia (abstract). Accordingly, the data is not seen as unexpected relative to the prior art.
	Applicants further point to the package insert for Lokelma® (sodium zirconium silicate) for oral suspension, showing that a dose of 10 g three times daily can lead to reduction of serum potassium in patients within 48 hours. Further stating that “These data show that a 10 g dose of high purity ZS-9 rapidly and significantly reduces the mean serum potassium in patients with hyperkalemia to acceptable levels.” (p. 9, Guillem Decl. @ items 26-27).

	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 57-63 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the method of use claims in copending Application No. 16/415,550 (hereafter ‘550) (claims 13-30) in view of KEYSER (US 2012/0213847; Published August, 2012) and ASH (2004/0105895; published June, 2004).
	Instant claims are discussed above.
	Claim 13 of ‘550 claims treatment of hyperkalemia comprising administering the composition defined in claims 1 to a patient in need thereof which defines a zirconium silica structure (generic).
	The difference between the claims of ‘550 and the instantly rejected claims is that the claims of ‘550 do not expressly claim the zirconium silicate is the ZS-9 zirconium silicate as recited in the instant claims.
	KEYSER teaches microporous ZS-9 zirconium silicate compositions for the treatment of hyperkalemia, as discussed above and incorporated herein by reference. KEYSER teaches, for example, the partially protonated zirconium cyclosilicate compositions, and administration once daily, as discussed above and incorporated herein by reference.
	ASH teaches administering multiple doses per day where one of ordinary skill would clearly appreciate that where a large dose is needed (e.g. 7.5-30 grams) a multi-dose regimen is preferable for patient comfort ([0037]).
	It would have been prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘550 
This is a provisional obviousness-type double patenting rejection.

	Claims 57-63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-29 of US Patent No. 8,808,750 (hereafter ‘750) and claims 21-32 & 36 US Patent No. 9,707,255 (hereafter '255) in view of KEYSER (US 2012/0213847; Published August, 2012).
	Claims 57-63  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 13-25 of US 9,592,253; 1-14 of US 9,861,658 (hereafter ‘658); claims 12-23 of US 9,662,352 (hereafter ‘352); claims 1-22 of US 9,844,567 (‘567), claims 1-5 of US 10,335,432, and claims 1-19 of US 10,398,730 (each USPN issued form: 14/826,038;  14/321,634; 14/321,659, 15/254,688 and 14/826,011 respectively).
	Instant claims are discussed above.	
	The claims of ‘750, '255, ‘658, ‘352 and ‘567 are directed toward method(s) for the treatment of hyperkalemia comprising administering a particulate pharmaceutical composition comprising a zirconium silicate of formula (I) (see 
	The difference between the instantly rejected claims and the claims of ‘750 and '255 is that the claims of ‘750 and '255 do not expressly claim (1) administering to the subject over a period of 28 days; (2) the composition comprises ZS-7 and at least 95% ZS-9; (3) administering the zirconium cyclosilicate once daily; or (4) the zirconium cyclosilicate is partially protonated.
	KEYSER teaches microporous zirconium silicate compositions for the treatment of hyperkalemia, as discussed above and incorporated herein by reference. KEYSER teaches the partially protonated zirconium cyclosilicate compositions (4), and administration once daily (3), as discussed above and incorporated herein by reference.
	While, the cited references do not discloses or specifically teach administering their zirconium silicate compositions over a period of 28 days as claimed by Applicant. However, each reference does teach the treatment of hyperkalemia using substantially identical compositions where the patient class, the route of administration and the dosage amount are substantially identical. It would have been prima facie obvious at the time of the claimed invention to optimize the treatment period for the zirconium silicate compositions for the treatment of hyperkalemia in order to achieve the best treatment of the hyperkalemia disease condition. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for a skilled artisan to determine the optimal amount administration period in order to best achieve the desired treatment of hyperkalemia. In particular, the instantly rejected claims are drawn to method(s) of treatment of 
	It would have been prima facie obvious at the time the claimed invention was made that the instantly rejected claims are an obvious variant of the claims of ‘750 because the specific administration regimen (i.e. daily for at least 28 days) would have been within the ordinary skill in the medical arts. The skilled artisan would have been motivated to modify the claims of ‘750 and produce the instantly rejected claim because in order to claim the optimized treatment regimen. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to which the invention pertains to modify the claims of '750 and arrive at the instantly rejected claims through ordinary medical practice of determining an appropriate patient treatment regimen, and ordinary skill in the art pertaining to pharmaceutical formulation.
Response to Arguments:
	Applicant's arguments filed 04/15/2021 have been fully considered. Applicants have provided no further arguments beyond those addressed in the obviousness rejection above, accordingly the response to the arguments over the obviousness rejection are hereby incorporated by reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/IVAN A GREENE/Examiner, Art Unit 1619                   


/TIGABU KASSA/Primary Examiner, Art Unit 1619